                               UNITED STATES DISTRICT CO T                         FILED
 UNITED STATES OF AMERICA,
                             SOUTHERN DISTRICT OF CALIFO
                                                                             '1     FEB 20 2020
                                                          Case N 0. 19C:.IU1-,1~•~tlSIIDISTRICT COURT
                                                                                                        I
                                                                                l!RI\Jtl!ITR11 iT OF CALIFORNIA
                                                                                                        Ol!PUTY
                                       Plaintiff,
                       vs.
                                                         JUDGMENT OF DISMISSAL
 RUBEN GARCIA (1),


                                     Defendant.




IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
•     granted the motion of the Government for dismissal of this case, without prejudice; or

•     the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, without prejudice; or

•     the Court has granted the motion of the defendant for a judgment of acquittal; or

•     a jury has been waived, and the Court has found the defendant not guilty; or

•     the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:

      8:1326(a) and (b)- Removed Alien Found in the United States (Felony) (1)




Dated:   2/18/2020
                                                    Hon. William Q. Ha
                                                    United States District Judge
